Citation Nr: 0804633	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Easter Maine Medical Center (EMMC) for 
medical treatment from March 25, 2005, through April 3, 2005.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which authorized payment for the first 
inpatient day only.
FINDINGS OF FACT

1.  The veteran received medical care at the EMMC from March 
24, 2005, to April 3, 2005 for a nonservice-connected 
disability.

2.  The facts establish that the veteran's condition was 
stabilized on March 25, 2005.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at the EMMC for medical treatment from March 25, 
2005, through April 3, 2005, have not been met.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000, 
17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

The facts in this case are undisputed.  The veteran contacted 
the Community Based Outpatient Clinic in Caribou, Maine, on 
March 23, 2005, and informed them he fell off a ladder and 
may have broken his hip.  The veteran indicated in his notice 
of disagreement (NOD) that he was told to call 911.  The 
veteran was seen in the emergency room at Northern Maine 
Medical Center (NMMC) in Fort Kent, Maine.  On March 24, 
2005, the veteran was transferred from NMMC to EMMC, treated 
in the emergency room, and subsequently admitted to trauma 
surgery.  The emergency department at EMMC confirmed that the 
veteran was transferred from NMMC.  

The RO indicated that on March 25, 2005, EMMC contacted the 
VA hospital at Togus to transfer him and was told that they 
were unable to accommodate the veteran.  The case manager 
next contacted VA hospitals in Massachusetts, Connecticut, 
and Manhattan in attempt to transfer him, to no avail, and 
five days later, surgery was performed at EMMC.  

VA has made payment for the treatment the veteran received in 
the EMMC emergency room on March 24, 2005, as it determined 
that the veteran was stabilized as of March 25, 2005, and the 
medical emergency thus ended at that time.  It has determined 
that it is not responsible for treatment from March 25, 2005 
to April 3, 2005.

The veteran is seeking entitlement to reimbursement or 
payment for medical expenses incurred at EMMC from March 25, 
2005, to April 3, 2005.

As the veteran is a non-service connected veteran, his only 
entitlement to emergency treatment is under 38 U.S.C.A. § 
1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits 
Act, Public Law 106-177, 113 Stat. 1556.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized); (emphasis 
added)

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(d).  Specifically, it is undisputed that the 
veteran was stabilized on March 25, 2005, and was able to be 
transferred to a VA facility as of that date.  VA has 
specifically indicated that the medical emergency lasts only 
until the time the veteran becomes stabilized.  See 38 C.F.R. 
§ 17.1002(d).  VA's interpretation that payment must be 
stopped once the veteran is stabilized is based upon the part 
of the statute that defines "emergency treatment," which 
states that emergency treatment lasts "until such time as 
the veteran can be transferred safely to a Department [of VA] 
facility or other Federal facility."  38 U.S.C.A. 
§ 1725(f)(C) (emphasis added).

In an advisory opinion, the Office of General Counsel of VA 
explained why, in implementing the regulation (38 C.F.R. 
§ 17.1002), it limited payment of emergency treatment only 
until such time the veteran was stabilized even if VA could 
not accept transfer because it did not have a bed available.  
VAOPGCADV 11-2005 (Nov. 16, 2005).  It found that the 
legislative history supported such determination.  For 
example, it stated that in the House Committee Report, H.R. 
REP. No. 237, 106th Cong., 1st Sess., p. 38, Congress 
explained that the statute "defines emergency care narrowly 
to cover only situations in which to delay treatment would be 
hazardous to life or health (and does not cover care rendered 
after the patient's condition has been stabilized)."  Id. at 
p. 4.  The General Counsel added that the report was replete 
with other admonitions regarding the need to narrowly define 
and strictly enforce the provisions of the statute in order 
to contain costs.  Id. (citing to the House Committee Report 
at 39-40).  The General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point when the 
veteran could have been transferred to VA, it would have used 
different language.  Specifically, instead of providing for 
payment up to the point that the veteran "can be transferred 
safely" to a VA facility, Congress would have more 
explicitly provided for payment until the veteran "is 
transferred safely" or "is offered the opportunity to be 
transferred."  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statute and regulation.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
beyond the point the veteran was stabilized is prohibited.  
The Board need not go into whether the veteran meets any of 
the other criteria, as the failure to meet one of them 
precludes payment.  Id.  Accordingly, for the reasons stated 
above, reimbursement for medical treatment at the EMMC for 
medical treatment from March 25, 2005, through April 3, 2005, 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002, must be denied.  


ORDER

Entitlement to reimbursement or payment for medical expenses 
incurred at EMMC from March 25, 2005, to April 3, 2005, is 
denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


